

117 HR 3965 IH: Standing Against Houthi Aggression Act
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3965IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Clyde (for himself, Mr. Mast, Mr. DesJarlais, Mr. Crenshaw, and Mr. Perry) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo designate Ansarallah as a foreign terrorist organization and impose certain sanctions on Ansarallah, and for other purposes.1.Short titleThis Act may be cited as the Standing Against Houthi Aggression Act.2.FindingsCongress finds the following:(1)It was reported by Reuters on March 21, 2017, that Iran, a designated state sponsor of terror, sent advanced weapons and military advisers to assist and support Yemen’s Ansarallah, commonly referred to as the Houthis.(2)On January 19, 2021, the Trump Administration designated Ansarallah as a foreign terrorist organization and a specially designated global terrorist.(3)On February 16, 2021, Secretary of State Blinken revoked the designation of Ansarallah as a foreign terrorist organization pursuant to section 219(a)(6)(A) of the Immigration and Nationality Act (8 U.S.C. 1189(a)(6)(A)).(4)On March 7, 2021, an Ansarallah drone strike had been intercepted by Saudi Arabia which targeted an oil storage yard at Ras Tanura.(5)On March 19, 2021, another Ansarallah drone strike hit a Riyadh oil refinery which caused a fire that was brought under control.(6)After the March 19, 2021, attack, An­sa­ral­lah proclaimed that they launched six drones at a Saudi Aramco facility, and vowed to continue operations against Saudi Arabia as long as its aggression against Yemen would continue.3.Designation as FTO; imposition of sanctions(a)Designation as FTONot later than 90 days after the date of the enactment of this Act, the Secretary of State shall designate Ansarallah as a foreign terrorist organization pursuant to section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)).(b)Imposition of sanctions(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall impose the sanctions described in paragraph (2) with respect to—(A)Ansarallah; and(B)any foreign person that is a member, agent, or affiliate of, or owned or controlled by Ansarallah.(2)Sanctions describedThe sanctions described in this paragraph are sanctions applicable with respect to a foreign person—(A)pursuant to Executive Order 13224 (50 22 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism); and(B)from Yemen pursuant to Executive Order 13780.